Citation Nr: 1538765	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  04-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches.

2.  Entitlement to an initial rating in excess of 20 percent, prior to January 8, 2009, and a rating in excess of 50 percent thereafter, for paresthesia C3-C4 left shoulder associated with cervical radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent, prior to December 9, 2002, and a rating in excess of 30 percent, from March 1, 2003, forward, for cervical disc and herniated disc, status post C4 fusion.

4.  Entitlement to service connection for a low back disability, to include entitlement to benefits under 38 USCA § 1151.

5.  Entitlement to service connection for a left knee disability to include entitlement to benefits under 38 USCA § 1151.

6.  Entitlement to service connection for a left finger disability, to include entitlement to benefits under 38 USCA § 1151.

7.  Entitlement to service connection for a left leg disability, to include entitlement to benefits under 38 USCA § 1151.

8.  Entitlement to service connection for a bilateral foot disability, to include entitlement to benefits under 38 USCA § 1151.

9.  Entitlement to service connection for a left elbow disability to include entitlement to benefits under 38 USCA § 1151.

10.  Entitlement to service connection for a left hip disability, to include entitlement to benefits under 38 USCA § 1151.

11.  Entitlement to service connection for a right hand disability, to include entitlement to benefits under 38 USCA § 1151.

12.  Entitlement to service connection for a right arm disability, to include entitlement to benefits under 38 USCA § 1151.

13.  Entitlement to service connection for a right shoulder disability, to include entitlement to benefits under 38 USCA § 1151.

14.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

15.  Propriety of the removal of the Veteran's spouse from his VA compensation award, effective November 1, 2002.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970, with additional service in the Army National Guard, including a period of active duty for training from May 12, 1990 to May 26, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  As explained below, the Board previously considered these issues in November 2006, December 2008, and November 2010.

First, in a January 2004 rating decision, the RO granted service connection for a cervical spine disability, effective February 27, 2001, and assigned a 20 percent disability rating, effective from February 27, 2001, to December 8, 2002.  A temporary total rating was then assigned, pursuant to the provisions of 38 C.F.R. § 4.30, for the period from December 9, 2002, to March 1, 2003.  In an August 2004 rating decision, the RO increased the rating for the Veteran's cervical spine disability from 20 percent to 30 percent, effective March 1, 2003.  The Board remanded the claims for additional development in November 2006.  Then, in June 2007, the Board denied the Veteran's claim for a rating in excess of 30 percent for the orthopedic manifestations of the cervical spine disability for the period since March 1, 2003, but granted a separate 20 percent rating for the neurological manifestations of that cervical spine disability, effective July 8, 2004.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a July 2008 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Partial Remand.  In December 2008, the Board remanded the Veteran's initial increased rating claims to the RO for additional development.  Thereafter, in a March 2010 rating decision, the RO granted an earlier effective date of October 20, 2002 for the assignment of a 20 percent rating for the neurological manifestations of the Veteran's cervical spine disability and awarded a 50 percent rating for those manifestations, effective January 8, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Second, in a January 2007 rating decision, the RO declined to reopen the Veteran's previously denied claim for service connection for headaches and denied service connection for low back, left knee, left finger, left leg, bilateral foot, left elbow, left hip, right hand, right arm, and right shoulder disabilities.  The Veteran appealed, and those claims were subsequently merged on appeal with the Veteran's initial increased ratings claims.  

In November 2010, the Board considered the above-mentioned issues.  It reopened and granted the previously denied claim of service connection for headaches and remanded the other issues for additional development.  It also recharacterized the claims of service connection to include entitlement to benefits under 38 U.S.C.A. § 1151 and found that a claim of entitlement to a TDIU had been raised as part and parcel of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thereafter, in a May 2011 rating decision, the RO assigned an initial rating of 30 percent for tension headaches, effective April 12, 2004.  The Veteran appealed the rating in May 2012.  As such, this issue is still under the Board's jurisdiction.  The Board notes that a July 2015 rating decision proposed a reduction in the rating for tension headaches from 30 percent to noncompensable.  The Veteran expressed his disagreement with the proposed reduction in a July 2015 letter.  This statement, however, does not constitute a notice of disagreement for appeal purposes since the RO has still not issued a final rating decision implementing the reduction.

The Veteran requested a hearing in his April 2004 and September 2004 substantive appeals.  A Board hearing at Board's Central Office was scheduled for September 2006.  Prior to that hearing, the Veteran notified the Board that he would not be able to travel to Washington, DC, for the hearing.  Consequently, in November 2006, the Board remanded the case to schedule the Veteran for a videoconference hearing at the RO.  A videoconference hearing was scheduled for May 2007.  Nevertheless, in March 2007, the Veteran requested that the hearing be canceled.  As such, the Board finds that the Veteran withdrew his request for a Board hearing.

In February 2015, VA received a letter from the Veteran wherein he dismissed his representative and expressed his intent to represent himself.  See also February 2015 letter from private attorney (withdrawing her representation).  As such, the Board finds that Veteran is representing himself on a pro se basis.

Last, in a June 2015 administrative decision, the RO notified the Veteran that it was removing his spouse from his VA compensation award, effective November 1, 2002.  The Veteran submitted a notice of disagreement with regard to this matter in July 2015.  Therefore, the issue is under the Board's jurisdiction.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200-20.201, 20.302 (2014).

The issues of an increased rating for headaches, an increased rating for paresthesia C3-C4 left shoulder, an increased rating for cervical disc and herniated disc, status post C4 fusion, service connection for a left finger disability, service connection for a left elbow disability, service connection for a right arm disability, and a TDIU prior to January 8, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's lumbar spine disability is related to his service-connected cervical spine disability.

2.  The weight of the evidence is against a finding that the Veteran's left knee disability is due to service, his service-connected cervical spine disability, or the December 2002 surgery for his cervical spine disability at a VA facility.

3.  The weight of the evidence is against a finding that the Veteran has a left leg disability, other than the claimed left knee disability, that is due to service, his service-connected cervical spine disability, or the December 2002 surgery for his cervical spine disability at a VA facility.

4.  The weight of the evidence is against a finding that the Veteran has a bilateral foot disability that is related to service, his service-connected cervical spine disability, or the December 2002 surgery for his cervical spine disability at a VA facility.

5.  The weight of the evidence is against a finding that the Veteran has a left hip disability that is related to service, his service-connected cervical spine disability, or the December 2002 surgery for his cervical spine disability at a VA facility.

6.  The weight of the evidence is against a finding that the Veteran has a right hand disability that is related to service, his service-connected cervical spine disability, or the December 2002 surgery for his cervical spine disability at a VA facility.

7.  The weight of the evidence is against a finding that the Veteran has a right shoulder disability that is related to service, his service-connected cervical spine disability, or the December 2002 surgery for his cervical spine disability at a VA facility.

8.  Since January 8, 2009, the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria to establish service connection for a left knee disability, to include benefits under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria to establish service connection for a left leg disability, to include benefits under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria to establish service connection for a bilateral foot disability, to include benefits under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria to establish service connection for a left hip disability, to include benefits under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

6.  The criteria to establish service connection for a right hand disability, to include benefits under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

7.  The criteria to establish service connection for a right shoulder disability, to include benefits under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

8.  The criteria for an award of TDIU have been met from January 8, 2009, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided complete notice with regard to his service connection claims in April 2005 and January 2006, prior to the initial adjudications.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the VA Medical Center in Gainesville, Florida, as instructed in the November 2010 Board remand.

Pursuant to the November 2010 remand, VA provided a VA examination in October 2011 to determine the nature and etiology of the multiple disabilities for which the Veteran is seeking service connection.  The October 2011 VA examiner refrained from providing opinions for the § 1151 aspect of the claims.  Nevertheless, VA provided an additional VA examination in March 2015.  The March 2015 provided an opinion with regard to the § 1151 question.  The Board finds that both examinations were adequate; there is no argument to the contrary.

VA has satisfied its duties to inform and assist with respect to this claim.  VA fully complied with the remand directives and a further remand is not necessary with regard to the issues being considered in the present decision.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

The Veteran is claiming service connection for low back, left knee, left finger, left leg, bilateral foot, left elbow, left hip, right hand, right arm, and right shoulder disabilities.  See January 2004 claim.  He contends that these disabilities are related to a May 1990 motor vehicle accident sustained during active duty for training.   See June 2007 notice of disagreement.  Additionally, he has asserted that such disabilities have all worsened as a result of treatment for his cervical spine disability.  In the alternative, he contends that these disabilities for which he is claiming service connection all arose as a result of the clinical care that he received in December 2002 when he underwent a cervical spine fusion surgery at a VA Medical Center.  Id.  Accordingly, the Board will consider entitlement to service connection on direct and secondary bases, as well as entitlement to benefits under 38 U.S.C.A. § 1151.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed on or after October 1, 1997, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  38 C.F.R. § 3.361(c), (d).  This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran.  38 C.F.R. § 3.361(d)(1).  Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report his observable symptoms and history, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.

In this case, service treatment records show that the Veteran was treated for injuries related to a motor vehicle accident in May 1990, while he was in active duty for training.  See May 1990 statement of medical examination and duty status (in military personnel records received in February 2003).  In a sworn statement, the Veteran reported that he was a driving a pick-up truck, when it was hit from the right side and then flipped.  A consultation report shows that the Veteran reported finding himself entrapped under the steering wheel and that he complained of mild discomfort in the left trapezius area.  The examiner observed a road rash in the left trapezius areas, with tenderness over road rash and small hematoma/contusion.  The examiner found no tenderness in the neck, chest or abdomen, but noted a tender mid back.  Otherwise, service treatment records show that the Veteran was diagnosed with, and treated for, urethritis in December 1968, a laceration in the second finger of the left hand in January 1969, a rash on the face in March and April 1969, a head cold in October 1969, and acute pharyngitis in November 1969.  With regard to the laceration in the left second finger, the Veteran reported that he cut his finger while bending an empty candy can.  

Additionally, VA treatment records show that the Veteran underwent a C4 corpectomy and resection of subligamentous free-fragment herniated disc, for his service-connected cervical spine disability, in December 2002 at a VA facility.  


Low Back

An October 2011 VA examination shows diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine per imaging.   A March 2015 VA examination shows a diagnosis of degenerative arthritis of the lumbosacral spine.

Treatment records from active duty do not show treatment for a low back disability.  Nevertheless, treatment records show a finding of mid back tenderness after the May 1990 motor vehicle accident during active duty for training.  Post-service treatment records show a history of status post 1991 automobile with neck and back trauma.  See January 2001 private treatment record.

The October 2011 VA examiner opined that the current lumbar spine disability was not caused or aggravated by the service-connected cervical spine disability or the result of his May 1990 motor vehicle accident.  In this regard, the examiner noted that there was no objective evidence that the disability began in service or shortly after discharge.  Rather, the disability was diagnosed in March 2007.  The examiner also noted that there is no available medical literature that supports a causal relationship between the Veteran's service-connected cervical spine disability and his diagnosed lumbar spine disability.  The examiner stated that it was conflict of interest for him to render an opinion on the 1151 claims.  The Board notes that this opinion did not appear to consider the treatment records showing tenderness in the mid back after the May 1990 motor vehicle accident.  Thus, the opinion is inadequate as it did not consider all available evidence.

In contrast, the March 2015 VA examiner opined that while the Veteran's lumbar spine disability was consistent with his age (66 years), the Veteran's service-connected cervical spine disability could have influenced his lumbar spine disability.  

Having considered the medical and lay evidence, the Board finds that the record is in relative equipoise as to whether the Veteran's current lumbar spine disability is related to his service-connected cervical spine disability.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Knee

The October 2011 VA examination shows a diagnosis of degenerative joint disease of the left knee, originally diagnosed in November 2004 per imaging.  The Veteran stated that he had left knee pain during service as a result of jumping off trucks and physical training running and that pain had worsened over time.  

Service treatment records are negative for complaints or treatment of left knee pain.  These treatment records are more credible than the Veteran's reports of knee symptoms in service, made during the course of his appeal.  

The October 2011 VA examiner opined that the left knee disability was not caused or aggravated by the Veteran's service-connected cervical spine disability, was not otherwise related to service, and was not the result of his May 1990 motor vehicle accident.  In this regard, he noted that the first report and diagnosis of a left knee disability was in November 2004, there was no objective evidence of onset in service or shortly after discharge, and there was no available medical literature to support a causal relationship between the claimed left knee disability and the Veteran's service-connected cervical spine disability. Additionally, the March 2015 VA examiner ruled out a connection between the Veteran's neck surgery and his left knee disability.  In this regard, the examiner stated that the Veteran's neck cervical spine disability (or the surgery that followed) was not likely to impose an additional burden on the left knee resulting in degenerative joint disease.

In sum, there is no evidence suggesting a link between the Veteran's current left knee disability and either his service-connected cervical spine disability, an in-service injury, or the December 2002 neck surgery at a VA facility.  The Veteran is not competent to provide such a nexus.  As such, service connection on a direct or secondary basis, and benefits under 38 U.S.C.A. § 1151 are not warranted.  

Similarly, presumptive service connection is not warranted because the degenerative joint disease of the left knee was not shown within the first post-service year.  38 C.F.R. § 3.307, 3.309.  Again, such disability was first diagnosed in November 2004. 

Left Leg

During the October 2011 VA examination, the Veteran stated that his claimed left leg and left knee disabilities were one and the same.  As explained above, there is no evidence suggesting a link between the Veteran's current left knee disability and either his service-connected cervical spine disability, an in-service injury, or the December 2002 neck surgery at a VA facility.  The Veteran is not competent to provide such a nexus.  As such, service connection on a direct or secondary basis, and benefits under 38 U.S.C.A. § 1151 for a left leg disability are not warranted, and the claim for a left leg disability must be denied.  38 C.F.R. §§ 3.102, 3.303.

Bilateral Feet

The October 2011 VA examination shows that the Veteran reported tingling numbness in his feet, which he first noticed two years earlier.  He also stated that since early 2011 he had noticed pain in all four extremities. 

The October 2011 VA examiner did not find any objective evidence of a bilateral foot disability.  The Veteran is not competent to diagnose a specific bilateral foot disability.  Additionally, VA treatment records are negative for a diagnosed bilateral foot disability.  There is no argument or indication that the condition of the Veteran's feet has changed since the VA examination.  Insofar as the Veteran has reported numbness in his feet, the Board notes that the October 2011 VA examiner diagnosed bilateral symmetric upper and lower extremity peripheral neuropathy, which he attributed to the Veteran's diabetes mellitus type 2, a disability for which the Veteran is not service-connected.  Subsequent VA examination of the legs in March 2015 failed to yield any additional pathology.

In sum, the most probative evidence shows that the Veteran does not have a current bilateral foot disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection or benefits under 38 U.S.C.A. § 1151, the benefit of the doubt doctrine does not apply, and the claim for a bilateral foot disability must be denied.  38 C.F.R. §§ 3.102, 3.303.

Left Hip

The October 2011 VA examination shows that the Veteran reported noticing left hip pain in 2007 and that in early 2011 bending over was especially painful on the left side.  He believed that he had a left hip condition due to his neck surgery.

The October 2011 VA examiner found no objective evidence of a left hip disability.  The Veteran is not competent to diagnose a specific hip disability. Additionally, VA treatment records are negative for a diagnosed left hip disability.  There is no argument or indication that the condition of the Veteran's left hip has changed since the VA examination.  Insofar as the Veteran has reported pain in his left hip, the Board notes that the October 2011 VA examiner diagnosed bilateral symmetric upper and lower extremity peripheral neuropathy, which he attributed to the Veteran's diabetes mellitus type 2, a disability for which the Veteran is not service-connected.  Subsequent examination in March 2015 of the spine and legs did not reveal any additional hip pathology.

In sum, the most probative evidence shows that the Veteran does not have a current left hip disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection or benefits under 38 U.S.C.A. § 1151, the benefit of the doubt doctrine does not apply, and the claim for a left hip disability must be denied.  38 C.F.R. §§ 3.102, 3.303.




Right Hand

During the October 2011 VA examination, the Veteran reported that his right hand disability had resolved.  

The October 2011 VA examiner found that any right hand condition had resolved without residuals or functional limitation.  Additionally, VA treatment records are negative for a right hand disability and subsequent examination in March 2015 yielded no relevant findings.  There is no argument or indication that the condition of the Veteran's right hand has changed since the VA examination.

In sum, the most probative evidence shows that the Veteran does not have a current right hand disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection or benefits under 38 U.S.C.A. § 1151, the benefit of the doubt doctrine does not apply, and the claim for a right hand disability must be denied.  38 C.F.R. §§ 3.102, 3.303.

Right Shoulder

During the October 2011 VA examination, the Veteran admitted to not having current right shoulder issues and stated that pain in the area had resolved.

The October 2011 VA examiner found that any right shoulder condition had resolved without residuals or functional limitation.  Additionally, VA treatment records are negative for a right shoulder disability.  There is no argument or indication that the condition of the Veteran's right shoulder has changed since the VA examination.

In sum, the most probative evidence shows that the Veteran does not have a current right shoulder disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection or benefits under 38 U.S.C.A. § 1151, the benefit of the doubt doctrine does not apply, and the claim for a right shoulder disability must be denied.  38 C.F.R. §§ 3.102, 3.303.

In sum, the weight of the evidence is against service connection, to include entitlement to benefits under 38 U.S.C.A. § 1151, for the Veteran's left knee, left leg, bilateral foot, left elbow, left hip, right hand, right arm, and right shoulder disabilities, and the claims must be denied.  38 C.F.R. §§ 3.303, 3.310.

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Since January 8, 2009, the Veteran has been in receipt of a 50 percent rating for paresthesia C3-C4 left shoulder associated with cervical radiculopathy; a 30 percent rating for cervical disc and herniated disc, status post C4 fusion; and a 30 percent rating for tension headaches associated with cervical disc and herniated disc, status post C4 fusion.  His combined rating is 80 percent.  38 C.F.R. § 4.25.

Since January 8, 2009, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence of record reflects that the Veteran's last full time employment was in 1999 and his last job was in housekeeping in 2005-06 in a naval base.  He worked as a welder and body repair for the Department of Defense from 1975 to 1996, when his disabilities started to affect full time employment and he was medically discharged from the military.  His highest level of education is high school, with additional on the job training.  See April 2011 claim for a TDIU; March 2015 VA examination (for headaches); see also October 2010 appellate brief.

A January 2009 VA examiner stated that the Veteran's service-connected cervical spine disability should not preclude light duty or sedentary employment.  The examiner found that the service-connected disability limits the Veteran's capacity to do strenuous physical work, as he has significant limitation with range of motion at the cervical spine and weakness and sensory dysfunction of the left arm.  According to the examiner, the Veteran would be limited to lifting and carrying five pounds, occasionally.  The Board notes that the Veteran is left-handed.  

The October 2011 VA examiner provided an almost identical opinion with regard to the cervical spine disability.  Additionally, he opined that the Veteran's service-connected headaches should not preclude physical or sedentary employment, as these headaches are known to resolve with appropriate treatment and do not preclude employment duties.

A March 2015 VA examination noted that the Veteran's lumbar spine disability impacts his ability to work.  Although the examiner did not specifically describe the functional limitations of the lumbar spine disability, he did indicate that the Veteran had some restrictions of range of motion with pain at the extremes.  He also stated that the Veteran has too many problems to allow him to work.

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable for purposes of a TDIU.  In this regard, the Board notes that the Veteran's capacity to work is especially impacted by limitations with range of motion at the cervical and lumbar spines, and weakness and sensory dysfunction of his dominant left arm, which limits his ability to lift and carry objects weighing more than five pounds.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given his education level and previous work experience.  In this regard, the Board notes that the Veteran worked over 20 years as a welder and that his most recent job was in housekeeping in a naval base.  Both lines of employment are physical in nature.  Furthermore, there is no indication that the Veteran has ever performed work of a sedentary nature.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected cervical and lumbar spine disabilities preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted from January 8, 2009, forward.


ORDER

Service connection for a low back disability is granted.

Service connection for a left knee disability, to include benefits under 38 U.S.C.A. § 1151, is denied.

Service connection for a left leg disability, to include benefits under 38 U.S.C.A. § 1151, is denied.

Service connection for a bilateral foot disability, to include benefits under 38 U.S.C.A. § 1151, is denied.

Service connection for a left hip disability, to include benefits under 38 U.S.C.A. § 1151, is denied.

Service connection for a right hand disability, to include benefits under 38 U.S.C.A. § 1151, is denied.

Service connection for a right shoulder disability, to include benefits under 38 U.S.C.A. § 1151, is denied.

Entitlement to a TDIU is granted from January 8, 2008, forward.


REMAND

The Veteran was afforded a VA examination in October 2011.  The VA examiner opined that the current left finger disability, diagnosed as tenosynovitis of the middle finger, was not caused or aggravated by the Veteran's service-connected cervical spine disability or the result of his May 1990 motor vehicle accident.  Additionally, he noted that there was no objective evidence that this disability began in service or shortly after discharge.  Rather, the evidence showed that the disability was first diagnosed many years later.  

The VA examiner's opinion does not appear to have considered all pertinent evidence, in particular, service treatment records that show treatment for a laceration in the left middle finger in January 1969 during active duty.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, an adequate opinion is not of record, and remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998). 

With regard to the issues of service connection for left elbow and right arm disabilities, the November 2010 Board remand instructed the AOJ to afford the Veteran a VA examination and opinion regarding his service connection claims.  While the October 2011 VA examination address the left elbow and right arm disabilities, these issues were not covered in the March 2015 VA examination.  As such, the Board finds that the prior directive was not substantially completed, a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in March 2015 and August 2015, the Veteran submitted new medical evidence in the form of January 2015 X-rays of his left shoulder; February 2013, October 2013, and August 2014 MRIs of his cervical spine; an April 2010 CT scan of his lumbar spine; an October 2013 MRI of his lumbar spine; and a November 2011 MRI of his brain.  There is no indication that that the RO considered this evidence.  See March 2015 supplemental statement of the case.  Significantly, the new evidence is relevant to the increased rating claims, and the Veteran did not waive initial AOJ review.  On remand, the AOJ must issue a supplemental statement of the case that considers the new evidence.  The issue of entitlement to a TDIU prior to January 8, 2009, is remanded as it is inexorably intertwined with the increased rating claims.

Last, in July 2015, the Veteran submitted a timely notice of disagreement with regard to a June 2015 administrative decision.  In this decision, the RO notified the Veteran that it was removing his spouse from his award, effective November 1, 2002.  Since VA has not yet provided a statement of the case with regard to this issue, the Board has no discretion, and a remand is required for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left elbow and right arm disabilities.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Diagnose any current left elbow disability.

(i)  State whether it is as least as likely as not (50 percent probability or greater) that any current left elbow disability was caused or aggravated by the neurological or orthopedic manifestations of his service-connected spine disabilities.

(ii)  State whether it is as least as likely as not (50 percent probability or greater) that any current left elbow disability is related to the Veteran's May 1990 motor vehicle accident in which he injured his spine while on active duty training, or to any other aspect of his service.

(iii)  State whether is it at least as likely as not (50 percent probability or greater) that the Veteran has any left elbow disability as a result of his December 2002 VA cervical fusion surgery and, if so, state whether that disability is due to (i) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the surgical treatment, or (ii) an event not reasonably foreseeable.

(b)  Diagnose any current right arm disability.

(i)  State whether it is as least as likely as not (50 percent probability or greater) that any current right arm disability was caused or aggravated by the neurological or orthopedic manifestations of his service-connected spine disabilities.

(ii)  State whether it is as least as likely as not (50 percent probability or greater) that any current right arm disability is related to the Veteran's May 1990 motor vehicle accident in which he injured his spine while on active duty training, or to any other aspect of his service.

(iii)  State whether is it at least as likely as not (50 percent probability or greater) that the Veteran has any right arm disability as a result of his December 2002 VA cervical fusion surgery and, if so, state whether that disability is due to (i) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the surgical treatment, or (ii) an event not reasonably foreseeable.

2.  Additionally, obtain an addendum opinion regarding the Veteran's left finger disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

Provide an opinion as to whether the Veteran's left finger disability is at least as likely as not (probability of 50 percent or higher) related to an injury sustained in service.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, to include service treatment records that show treatment for a laceration in the second finger of the left hand in January 1969.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Provide the Veteran with a statement of the case on the issue of the propriety of the removal of the Veteran's spouse from his VA compensation award, effective November 1, 2002.  Do not certify this issue to the Board unless a timely substantive appeal is received.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


